

 

--------------------------------------------------------------------------------

Exhibit 10.1
 
FRANKLIN COVEY CO.
2017 EMPLOYEE STOCK PURCHASE PLAN
 
Franklin Covey Co. (the "Company") hereby adopts the Franklin Covey Co. 2017
Employee Stock Purchase Plan (the "Plan") effective for Offering Periods
beginning on and after June 1, 2017, to read as follows:
 
1.            Purpose.  The purpose of the Plan is to provide employees of the
Company and its Designated Subsidiaries with an opportunity to purchase Common
Stock of the Company.  Subject to shareholder approval of the Plan within twelve
(12) months after its date of adoption, the Company intends that the Plan
qualify as an "Employee Stock Purchase Plan" under Section 423 of the Code.  The
provisions of the Plan shall, accordingly, be construed so as to extend and
limit participation in a manner consistent with the requirements of that section
of the Code.
 
2.            Definitions.
 
(a)            "Board" means the Board of Directors of the Company.
 
(b)            "Code" means the Internal Revenue Code of 1986, as amended.
 
(c)            "Committee" means a committee of the Board designated pursuant to
Section 12 below.
 
(d)            "Common Stock" means the $0.05 par value common stock of the
Company.
 
(e)            "Company" means Franklin Covey Co., a Utah corporation.
 
(f)            "Compensation" means total base cash compensation received by an
Employee from the Company or a Designated Subsidiary.  By way of illustration,
but not limitation, Compensation includes regular base salary, wages, overtime,
bonuses, commissions and incentive compensation.  Compensation does not include
profit sharing, deferred compensation, relocation allowances, expense
reimbursements, tuition or other reimbursements, contributions or imputed income
under any 401(k) plan, insurance plan, or other employee benefit plan, and
income realized as a result of participation in any stock option, stock
purchase, or similar plan of the Company or any Designated Subsidiary.
 
(g)            "Continuous Employment" means uninterrupted employment with the
Company or a Designated Subsidiary as an Employee.  Employment shall not be
considered interrupted in the case of (i) sick leave; (ii) military leave;
(iii) any other leave of absence approved by the Company; or (iv) in the case of
transfers between locations of the Company or between the Company and its
Designated Subsidiaries.  However, in the case of an approved leave under (i),
(ii) or (iii) that exceeds three months and the Employee's right to reemployment
is not guaranteed either by contract or by law (e.g., FMLA or USERRA), the
Employee shall be deemed to incur a termination of his or her Continuous Status
as an Employee (for purposes of this Plan) on the first day immediately
following such three-month period.
 
1

--------------------------------------------------------------------------------

 
(h)            "Contributions" means all amounts credited to the account of a
Participant pursuant to the Plan.
 
(i)            "Corporate Transaction" means a sale of all or substantially all
of the Company's assets, or a merger, consolidation or other capital
reorganization of the Company with or into another corporation, or any other
transaction or series of related transactions in which the Company's
shareholders immediately prior thereto own less than fifty percent (50%) of the
voting stock of the Company (or its successor or parent) immediately thereafter.
 
(j)            "Designated Subsidiaries" means the Subsidiaries that have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.  As of the date hereof, the Designated Subsidiaries are
the entitles listed on Schedule 1 hereto.  The Board may revoke the designation
of a Subsidiary at any time and any previously Designated Subsidiary shall
automatically cease to be a Designated Subsidiary on the date it ceases to be a
Subsidiary.  If any Subsidiary ceases to be Designated Subsidiary, all employees
of that entity shall be deemed to have terminated employment for purposes of
this Plan on the date Designated Subsidiary status ceases.
 
(k)            "Employee" means any person, including an Officer, who is an
employee of the Company or a Designated Subsidiary for federal withholding tax
purposes.
 
(l)            "Eligible Employee" means an Employee who is in a position
requiring the Employee to work at least twenty (20) hours per week for the
Company or one of its Designated Subsidiaries.
 
(m)            "Exchange Act" means the Securities Exchange Act of 1934, as
amended.
 
(n)            "Fair Market Value" means as of any given date the average
between the highest and lowest sale prices per share of Common Stock on the NYSE
(or, if the Common Shares cease to be traded on the NYSE, on such other
securities exchange or market system on which the Common Stock is then listed or
quoted) as reported in the Wall Street Journal or such other source as the Board
deems reliable.  If no shares of Common Stock are traded on such an exchange or
market quotation system on the date in question, Fair Market Value shall be the
average between the highest and lowest sale prices per share of Common Stock on
the nearest prior business day on which shares of Common Stock are so traded. 
In the event Common Shares cease to be traded on any securities exchange or
market system the Board shall determine the Fair Market Value of Common Stock in
good faith.
 
(o)            "NYSE" means the New York Stock Exchange.
 
(p)            "Offering" means the grant of Purchase Rights to purchase Common
Stock to Eligible Employees under the Plan.
 
(q)            "Offering Date" means the first business day of each Offering
Period of the Plan.
 
(r)            "Offering Period" means a period of three (3) months commencing
on September 1, December 1, March 1 and June 1 of each year; provided, however,
that the Committee shall have the power to change the duration and/or frequency
of Offering Periods with respect to future purchases if such change is announced
prior to the scheduled beginning of the first Offering Period to be affected;
provided further, however, that no Offering Period shall exceed 27 months.
 
2

--------------------------------------------------------------------------------

 
(s)            "Officer" means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
(t)            "Participant" means with respect to any Offering any Eligible
Employee who has elected to participate in the Offering.
 
(u)            "Plan" means this 2017 Employee Stock Purchase Plan.
 
(v)            "Purchase Date" means as to any Offering, the last day of the
applicable Offering Period.
 
(w)            "Purchase Price" means with respect to each Offering, (i) an
amount equal to eighty‑five percent (85%) of the Fair Market Value of a Share of
Common Stock on the Purchase Date, rounded up to the nearest whole cent per
share; or (ii) such other amount announced by the Committee prior to the
Offering Period, which price may, in the discretion of the Committee, be a price
which is not fixed or determinable as of the Offering Date of that Offering
Period; provided, however, that in no event shall the Purchase Price for any
Offering Period be less than the lesser of eighty‑five percent (85%) of the Fair
Market Value per share at the time the Purchase Right is granted or eighty‑five
percent (85%) of the Fair Market Value per Share at the time of exercise.
 
(x)            "Purchase Rights" means options to purchase Shares under the
Plan.
 
(y)            "Share" means a share of Common Stock, as adjusted in accordance
with Section 19 of the Plan.
 
(z)            "Subsidiary" means any corporation, domestic or foreign, which is
a "subsidiary of the Company within the meaning of Section 424(f) of the Code,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.
 
3.            Offerings.  The Plan shall be generally implemented by a series of
Offerings conducted over Offering Periods of three calendar months' duration,
with new Offerings and related Offering Periods commencing on or about
September 1, December 1, March 1, and June 1 of each year.  The first Offering
Period under the Plan shall commence on June 1, 2017.  The Plan shall continue
until terminated in accordance with Section 18 below.  The Committee may limit
the aggregate number of Shares available for purchase in each Offering by
written notice to all Participants given with sixty (60) days after the
commencement of such Offering.
 
4.            Eligibility and Participation.
 
(a)            Any person who is an Eligible Employee as of the Offering Date of
a given Offering shall be eligible to participate in the Offering commencing on
that date, subject to the requirements of Section 5(a) below and the limitations
imposed by Section 423(b) of the Code.  Persons who are not Eligible Employees
on the Offering Date with respect to a given Offering may not participate in
that Offering.
 
3

--------------------------------------------------------------------------------

 
(b)            Any provisions of the Plan to the contrary notwithstanding, no
Employee shall be granted Purchase Rights under the Plan or be eligible to
participate in an Offering if, immediately after the grant, such Employee (or
any other person whose stock would be attributed to such Employee pursuant to
Section 424(d) of the Code) would own capital stock of the Company and/or hold
outstanding options or rights to purchase stock possessing five percent (5%) or
more of the total combined voting power or value of all classes of stock of the
Company or of any subsidiary of the Company.  For purposes of this limitation,
the rules of Section 424(d) of the Code shall apply in determining the stock
ownership of any person.
 
(c)            An Eligible Employee may become a Participant in the Plan by
completing a subscription agreement on the form provided by the Company and
filing it with the Company's Human Resources Department.  The subscription
agreement shall set forth the percentage of the Participant's Compensation
(subject to Section 5(a) below) to be paid as Contributions pursuant to the
Plan.
 
(d)            With respect to each Offering, payroll deductions shall commence
on the first full payroll following the Offering Date and shall end on the last
payroll paid on or prior to the end of the Offering Period to which the
subscription agreement is applicable, unless sooner terminated by the
Participant as provided in Section 9 below.
 
(e)            Any provisions of the Plan to the contrary notwithstanding, and
in accordance with Section 423(b)(8) of the Code, all Purchase Rights granted to
any Eligible Employee hereunder shall be limited so that for any calendar year
in which such Purchase Rights are outstanding at any time, such Purchase Rights
and all other options and rights to purchase stock under all employee stock
purchase plans (described in Section 423 of the Code) of the Company and its
Subsidiaries, do not permit the Eligible Employee to purchase or otherwise
accrue the right to acquire Shares having a Fair Market Value in excess of
$25,000, with all such Share values to be determined at the time of grant of the
Purchase Rights or other options and rights in question.
 
5.            Method of Payment of Contributions.
 
(a)            A Participant in any Offering shall elect to have payroll
deductions made on each payday during the applicable Offering Period in an
amount not less than one percent (1%) and not more than fifteen percent (15%)
(or such other percentage as the Committee may establish from time to time
before an Offering Date) of such Participant's Compensation on each payday
during the Offering Period.  All payroll deductions made by a Participant shall
be credited to his or her account under the Plan.  A Participant may not make
any additional payments into such account without the written consent of the
Committee.
 
(b)            A Participant may discontinue his or her participation in any
Offering as provided in Section 9 below.
 
(c)            Notwithstanding the foregoing, to the extent necessary to comply
with Section 423(b)(8) of the Code and Section 4(e) above, a Participant's
payroll deductions may be decreased during any Offering Period scheduled to end
during the current calendar year to zero percent (0%).  Payroll deductions shall
re‑commence at the rate provided in such Participant's subscription agreement at
the beginning of the first Offering Period that is scheduled to end in the
following calendar year, unless terminated by the Participant as provided in
Section 9 below.
 
6.            Grant of Purchase Rights.  On the Offering Date of each Offering,
each Participant in such Offering shall be granted the right to purchase on the
Purchase Date at the conclusion of that Offering a number of Shares of the
Company's Common Stock determined by dividing (a) the Participant's
Contributions prior to the Purchase Date and retained in the Participant's
account as of the Purchase Date, by (b) the applicable Purchase Price; provided
however that (i) the maximum number of Shares an Employee may purchase during
each Offering Period shall be twenty thousand (20,000) Shares (subject to any
adjustment pursuant to Section 17(a) below); (ii) such purchase shall be subject
to the limitations set forth in Sections 4(e) above and 11 below; and (iii) in
the case of the Offering commencing prior to shareholder approval of the Plan,
the limitations and special rules of Sections 8 and 21 below shall apply.
 
7.            Exercise of Option.  Unless a Participant withdraws from an
Offering as provided in Section 9 below, his or her right to purchase Shares in
that Offering will be exercised automatically on the Purchase Date at the
conclusion of the applicable Offering Period, and the maximum number of full
Shares subject to the Purchase Right will be purchased at the applicable
Purchase Price with the accumulated Contributions in his or her account.  No
fractional Shares shall be issued.  Any payroll deductions accumulated in a
Participant's account that are not sufficient to purchase a full Share shall be
retained in the Participant's account for the subsequent Offering Period,
subject to earlier withdrawal by the Participant as provided in Section 9
below.  Any other amounts left over in a Participant's account after a Purchase
Date shall be returned to the Participant.  Except as provided in Sections 8 and
21 below, the Shares purchased upon exercise of Purchase Rights hereunder shall
be deemed to be transferred to the Participant on the Purchase Date.  During his
or her lifetime, a Participant's right to purchase Shares hereunder is
exercisable only by him or her.
 
8.            Delivery.  As promptly as practicable after the Purchase Date at
the conclusion of an Offering Period, the number of Shares purchased by each
Participant upon exercise of his or her Purchase Rights shall be deposited into
an account established in the Participant's name with the Designated Broker.
 
9.            Voluntary Withdrawal; Termination of Employment.
 
(a)            A Participant may withdraw all but not less than all the
Contributions credited to his or her account under the Plan during an Offering
Period at any time prior to the Purchase Date at the conclusion of that offering
Period by giving written notice to the Company's Human Resources Department. 
All of the Participant's Contributions credited to his or her account will be
paid to him or her promptly after receipt of his or her notice of withdrawal and
his or her Purchase Rights for the current Offering will be automatically
terminated, and no further Contributions for the purchase of Shares will be made
during the Offering Period in question.
 
4

--------------------------------------------------------------------------------

 
(b)            If an Eligible Employee elects to participate in an Offering and
his or her Continuous Employment with the Company or a Designated Subsidiary
subsequently terminates for any reason, including retirement or death, during
the applicable Offering Period (but prior to the Purchase Date at the conclusion
of that Offering), the Contributions credited to his or her account during the
Offering Period will be returned to him or her or, in the case of his or her
death, to the person or persons entitled thereto under Section 13 below, and his
or her Purchase Rights with respect to that Offering will automatically
terminate.
 
(c)            A Participant's withdrawal from an Offering will not have any
effect upon his or her eligibility to participate in a succeeding Offering or in
any similar plan that may hereafter be adopted by the Company.
 
10.            Interest.  No interest shall accrue on the Contributions of a
Participant in the Plan.
 
11.            Stock.
 
(a)            Subject to adjustment as provided in Section 17(a) below, the
maximum number of Shares which shall be made available for sale under the Plan
shall be one million (1,000,000) Shares.  If the Committee determines that, on a
given Purchase Date, the number of Shares with respect to which Purchase Rights
are to be exercised may exceed the number of Shares available for sale under the
Plan on such Purchase Date, the Committee may in its sole discretion provide
that the Company shall make a pro rata allocation of the Shares of Common Stock
available for purchase on such Purchase Date in as uniform a manner as shall be
practicable and as it shall determine in its sole discretion to be equitable
among all Participants exercising rights to purchase Common Stock on such
Purchase Date.  The Company may make pro rata allocation of the Shares available
pursuant to the preceding sentence, notwithstanding any authorization of
additional Shares for issuance under the Plan by the Company's shareholders
subsequent to such Offering Date.
 
(b)            No Participant shall have any interest or voting rights in Shares
covered by his or her Purchase Rights until such rights have been exercised and
the Shares have been issued.
 
(c)            Shares to be delivered to a Participant under the Plan will be
registered in the name of the Participant or in the name of the Participant and
his or her spouse.
 
12.            Administration.  The Board, or a Committee of the Board named by
the Board, shall supervise and administer the Plan and shall have full power to
adopt, amend and rescind any rules deemed desirable and appropriate for the
administration of the Plan and not inconsistent with the Plan, to construe and
interpret the Plan, and to make all other determinations necessary or advisable
for the administration of the Plan.  To the extent the Board has delegated
authority to a Committee, the Board may revoke that delegation at any time. 
Unless the context otherwise requires, if the Board has delegated authority to a
Committee, all references in this Plan to the Board shall be deemed to include
the Committee.
 
5

--------------------------------------------------------------------------------

 
13.            Designation of Beneficiary.
 
(a)            A Participant may designate a beneficiary who is to receive any
Shares and cash, if any, from the Participant's account under the Plan in the
event of such Participant's death on or subsequent to the close of an Offering
Period but prior to delivery to the Participant of such Shares and cash.  In
addition, a Participant may designate a beneficiary who is to receive any cash
from the Participant's account under the Plan in the event of such Participant's
death prior to the Purchase Date of an Offering.  Beneficiary designations under
this Section 13(a) shall be made in writing (or through an electronic medium) in
accordance with procedures approved by the Company's Human Resources Department.
 
(b)            Such Beneficiary designations may be changed in writing (or
through an electronic medium) by the Participant in accordance with procedures
approved by the Company's Human Resources Department.
 
(c)            In the event of the death of a Participant and in the absence of
a beneficiary validly designated under the Plan who is living at the time of
such Participant's death, the Company shall deliver such Shares and/or cash to
the executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such Shares and/or cash to the
spouse or to any one or more dependents or relatives of the Participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.
 
(d)            No beneficiary shall, prior to the death of the Participant by
whom such beneficiary has been designated, acquire any interest in the Shares or
cash credited to the Participant under the Plan.
 
14.            Transferability.  Neither Contributions credited to a
Participant's account nor any Purchase Rights or other rights to receive Shares
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will, the laws of descent and distribution, or as
provided in Section 13 above) by the Participant.  Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds in
accordance with Section 9 above.
 
15.            Use of Funds.  All Contributions received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such Contributions.
 
16.            Account Maintenance and Reports.  For administrative convenience,
the Company will establish non‑interest bearing, individual accounts for each
Participant in the Plan with one or more brokerage firms designated by the
Company (the "Designated Broker").  All Shares purchased by a Participant under
the Plan and all earnings from or with respect to those Shares will be credited
to the Participant's account under the Plan.  Each Participant's account will be
reduced by all distributions and expenditures from the account and any
account‑related expenses not paid by the Company.  Unless and until the Board
otherwise determines, the Company will pay all annual fees and other costs of
maintaining such accounts ("Account Fees") on behalf of each Participant while
they remain an Employee, excluding commissions on sales of Shares from the
account which shall be the sole responsibility of the selling Participant.  Upon
termination of a Participant's Continuous Employment with the Company or a
Designated Subsidiary, the Company shall no longer pay any Account Fees,
transfer costs or other fees and costs with respect to such Participant's
account and the Participant may either (a) continue the account in his or her
own name and at his or her sole
 
6

--------------------------------------------------------------------------------

 
expense (including the liability for all Account Fees); or (b) at his or her
sole expense transfer the cash and whole Shares held in such account to an
account at another brokerage firm or financial institution designated by the
Participant.  To consummate such a transfer, a former Employee must submit a
transfer request to the Designated Broker in accordance with such transfer
procedures as are established by that Designated Broker from time to time.  If a
former Employee requests a transfer of the assets from his or her account to
another brokerage firm or financial institution, any fractional shares held in
the account shall if requested by the Company be sold to or otherwise cashed out
by the Company for their Fair Market Value as soon as reasonably practicable
following receipt of the transfer request, such that only whole Shares and cash
may be transferred.  Statements of account will be provided to Participants by
the Company or the Designated Broker at least annually, which statements will
set forth the amounts of Contributions, the number of Shares purchased and the
remaining cash balance, if any.  The Company has no fiduciary or other
obligations with respect to the investment or custody of the accounts.
 
17.            Adjustments Upon Changes in Capitalization; Corporate
Transactions.
 
(a)            Adjustment.  Subject to any required action by the shareholders
of the Company, the number of Shares covered by each Purchase Right under the
Plan that has not yet been exercised and the number of Shares that have been
authorized for issuance under the Plan but have not yet been placed under
Purchase Rights (collectively, the "Reserves"), as well as the maximum number of
Shares of Common Stock that may be purchased by a Participant in an Offering
Period, the number of shares of Common Stock set forth in Section 11(a) above,
and the price per Share of Common Stock covered by each Purchase Right under the
Plan that has not yet been exercised, shall be proportionately adjusted for any
increase or decrease in the number of issued Shares during an Offering Period
resulting from a stock split, reverse stock split, stock dividend, combination
or reclassification of the Common Stock (including any such change in the number
of Shares of Common Stock effected in connection with a change in domicile of
the Company), or any other increase or decrease in the number of Shares effected
without receipt of consideration by the Company; provided however that
conversion of any convertible securities of the Company shall not be deemed to
have been "effected without receipt of consideration." Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive.  Except as expressly provided herein, no issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares subject to Purchase Rights.
 
(b)            Corporate Transactions.  In the event of a dissolution or
liquidation of the Company, the Offering and Offering Period then in progress
will terminate immediately prior to the consummation of such action, unless
otherwise provided by the Board.  In the event of a Corporate Transaction, each
Purchase Right outstanding under the Plan shall be assumed or an equivalent
option shall be substituted by the successor corporation or a parent or
Subsidiary of such successor corporation.  In the event that the successor
corporation refuses to assume or substitute for outstanding options, the
Offering and Offering Period then in progress shall be shortened and a new
Purchase Date shall be set (the "New Purchase Date"), as of which date the
Offering and Offering Period then in progress will terminate.  The New Purchase
Date shall be on or before the date of consummation of the transaction and the
Board
 
7

--------------------------------------------------------------------------------

 
shall notify each Participant in writing (or through an electronic medium), at
least ten (10) days prior to the New Purchase Date, that the Purchase Date for
his or her Purchase Right has been changed to the New Purchase Date and that his
or her Purchase Right will be exercised automatically on the New Purchase Date,
unless prior to such date he or she has withdrawn from the Offering as provided
in Section 9 above.  For purposes of this Section 17, Purchase Rights granted
under the Plan shall be deemed to be assumed, without limitation, if, at the
time of issuance of the stock or other consideration upon a Corporate
Transaction, each holder of Purchase Rights under the Plan would be entitled to
receive upon exercise of those rights the same number and kind of shares of
stock or the same amount of property, cash or securities as such holder would
have been entitled to receive upon the occurrence of the transaction if the
holder had been, immediately prior to the transaction, the holder of the number
of Shares of Common Stock covered by the Purchase Rights at such time (after
giving effect to any adjustments in the number of Shares covered by the rights
as provided for in this Section 17); provided however that if the consideration
received in the transaction is not solely common stock of the successor
corporation or its parent (as defined in Section 424(e) of the Code), the Board
may, with the consent of the successor corporation, provide for the
consideration to be received upon exercise of Purchase Rights to be solely
common stock of the successor corporation or its parent equal in Fair Market
Value to the per Share consideration received by holders of Common Stock in the
transaction.
 
(c)            The Board may, if it so determines in the exercise of its sole
discretion, also make provision for adjusting the Reserves, as well as the
Purchase Price per Share of Common Stock covered by each outstanding Purchase
Right, in the event that the Company effects one or more reorganizations,
recapitalizations, rights offerings or other increases or reductions of Shares
of its outstanding Common Stock, and in the event of the Company's being
consolidated with or merged into any other corporation.
 
18.            Amendment or Termination.
 
(a)            The Board may at any time and for any reason terminate or amend
the Plan.  Except as provided in Sections 17 and 21, no such termination of the
Plan may affect Purchase Rights previously granted, provided that the Plan or an
Offering may be terminated by the Board on a Purchase Date or by the Board's
setting a new Purchase Date with respect to an Offering then in progress if the
Board determines that termination of the Plan and/or the Offering is in the best
interests of the Company and the shareholders or if continuation of the Plan
and/or the Offering would cause the Company to incur adverse accounting charges
as a result of a change after the effective date of the Plan in the generally
accepted accounting rules applicable to the Plan.  Except as provided in
Section 17 above and in this Section 18, no amendment to the Plan shall make any
change in any Purchase Right previously granted that adversely affects the
rights of any Participant.  In addition, to the extent necessary to comply with
the rules of the NYSE or any other securities exchange or market system on which
Shares are listed or quoted, or under Section 423 of the Code (or any successor
rule or provision or any applicable law or regulation), the Company shall obtain
shareholder approval in such a manner and to such a degree as so required.
 
(b)            Without shareholder consent and without regard to whether any
Participant rights may be considered to have been adversely affected, the
Committee, pursuant to its administrative authority granted under Section 12,
shall be entitled to permit payroll withholding in excess of the amount
designated by a Participant in order to adjust for delays or mistakes in the
Company's processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each Participant properly correspond with amounts withheld from the
Participant's Compensation, and establish such other limitations or procedures
as the Committee determines in its sole discretion advisable that are consistent
with the Plan.
 
8

--------------------------------------------------------------------------------

 
19.            Notices.  All notices or other communications by a Participant to
the Company under or in connection with the Plan shall be deemed to have been
duly given when received in the form specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.
 
20.            Conditions Upon Issuance of Shares.  Shares shall not be issued
under the Plan with respect to any Purchase Rights unless the exercise of such
rights and the issuance and delivery of such Shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Exchange Act,
the rules and regulations promulgated thereunder, applicable state securities
laws and the requirements of the NYSE and any stock exchange upon which the
Shares may then be listed or quoted, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.  As a
condition to the exercise of rights and issuance or Shares, the Company may
require the person exercising such rights to represent and warrant at the time
of any such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.
 
21.            Term of Plan.  Upon approval by the Board, the Plan shall become
effective for Offering Periods beginning on and after June 1, 2017.  It shall
continue in effect until all of the Shares of Common Stock set forth in
Section 11 hereof are exhausted or such earlier time as the Plan is terminated
pursuant to Section 18 hereof.
 
22.            Additional Restrictions of Rule 16b‑3.  The terms and conditions
of Purchase Rights granted hereunder to, and the purchase of Shares by, persons
subject to Section 16 of the Exchange Act shall comply with the applicable
provisions of Rule 16b‑3.  This Plan shall be deemed to contain, and such rights
shall contain, and the Shares issued upon exercise thereof shall be subject to,
such additional conditions and restrictions as may be required by Rule 16b‑3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.
 
23.            Governing Law and Choice of Law.  This Plan and all Purchase
Rights hereunder shall be interpreted and construed according to the laws of the
State of Utah, without giving effect to any conflict of laws provisions.  In the
event any person initiates legal action based upon a dispute or claim arising
out of this Plan or any Award Agreement, such action shall be exclusively
brought before and decided by a state court or U.S. District Court in the State
of Utah.
 
9

--------------------------------------------------------------------------------

 
24.            Non‑U.S. Participants.  The Committee shall have the power and
authority to designate a portion of the Plan that is not intended to comply with
Section 423 of the Code and to allow any of the Company's Subsidiaries other
than Designated Subsidiaries to adopt and join in such portion of the Plan so
that employees of such Subsidiaries who work or reside outside of the United
States have an opportunity to acquire Shares of Common Stock in accordance with
such special terms and conditions as the Committee may establish from time to
time, which terms and conditions may modify the terms and conditions of the Plan
set forth elsewhere in this Plan.  Without limiting the authority of the
Committee, the special terms and conditions which may be established with
respect to any foreign country, and which need not be the same for all foreign
countries, include but are not limited to the right to participate, procedures
for elections to participate, the payment of any interest with respect to
amounts received from or credited to accounts held for the benefit of
participants, the purchase price of any Shares to be acquired, the length of any
Offering Period, the maximum amount of contributions, credits or Shares of
Common Stock which may be acquired by any participating employees, and a
participating employee's rights in the event of his or her death, disability,
withdrawal from participation in the purchase of Shares of Common Stock
hereunder, or termination of employment.  Any purchases made pursuant to the
provisions of this Section 24 shall not be subject to the requirements of
Section 423 of the Code.
 
IN WITNESS WHEREOF, the Company has caused this Plan document to be executed by
its duly authorized officer this _____ day of _______________, 2017.
 
FRANKLIN COVEY CO.
 
By:                                                                                    


Name:
Title:


 
10

--------------------------------------------------------------------------------



 
Schedule 1
Designated Subsidiaries


Franklin Development Corporation  (a Utah corporation)
Franklin Covey Travel, Inc.  (a Utah corporation)
Franklin Covey Client Sales, Inc. (a Utah corporation)


11